     Case 2:18-cv-08420-RGK-PJW Document 31 Filed 05/22/19 Page 1 of 6 Page ID #:225



 1    Thomas H. Bienert, Jr. (CA State Bar No. 135311)
 2    Whitney Z. Bernstein (CA State Bar No. 304917)
      BIENERT | KATZMAN PC
 3    903 Calle Amanecer, Suite 350
      San Clemente, California 92673
 4
      Telephone: (949) 369-3700
 5    Facsimile: (949) 369-3701
      Email: tbienert@bienertkatzman.com
 6           wbernstein@bienertkatzman.com
 7    Counsel for James Larkin

 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
      United States of America,                   Case No. 2:18-cv-08420-RGK (PJW)
11
                         Plaintiff,
12                                                JAMES LARKIN’S VERIFIED
            v.                                    CLAIM AND STATEMENT OF
13                                                INTEREST IN CERTAIN
      $1,546,076.35 In Bank Funds Seized From
14    Republic Bank Of Arizona Account ‘1889;     DEFENDANT PROPERTY
      $1,001,731.18 In Bank Funds Seized From
15    Republic Bank Of Arizona Account ‘2592;
16    $206,156.00 In Bank Funds Seized From
      Republic Bank Of Arizona Account ‘1938;
17    $501,248.14 In Bank Funds Seized From
      Republic Bank Of Arizona Account ‘8103;
18    $251,436.00 In Bank Funds Seized From
      Republic Bank Of Arizona Account ‘8162;
19    Any And All Funds Seized From Republic
20    Bank Of Arizona Account ‘8189;
      $621,832.06 In U.S. Currency Seized From
21    Perkins Coie Trust Company Account
      ‘0012; $9,882,828.72 In Investment Funds
22    Seized From Perkins Coie Trust Company;
23    $34,149,280 In Investment Funds Seized
      From Acacia Conservation Fund Lp;
24    $278.73 In Bank Funds Seized From Bank
      Of America Account ‘8225; And $1,038.42
25    In Bank Funds Seized From Bank Of
      America Account ‘7054,
26
27                       Defendants.

28
     Case 2:18-cv-08420-RGK-PJW Document 31 Filed 05/22/19 Page 2 of 6 Page ID #:226



 1           JAMES LARKIN’S VERIFIED CLAIM AND STATEMENT OF
 2               INTEREST IN CERTAIN DEFENDANT PROPERTY

 3           This Verified Claim is being filed at this time in accordance with this Court’s

 4    May 10, 2019 order (Dkt. 28). This case is stayed pursuant to this Court’s November

 5    1, 2018 order (Dkt. 15). The Court’s issuance of the same stay order in C.D. Cal. case

 6    no. 18-CV-6742-RGK is the subject of an ongoing Ninth Circuit appeal (No. 18-

 7    56455). Given the pending appeal of the stay order in that case and the active stay of

 8    this case, Claimant respectfully request that this Verified Claim be held in abeyance

 9    until such time as the stay is lifted.

10           Pursuant to 18 U.S.C. § 983(a)(4)(A), Supplemental Rule G(5) of the Federal

11    Rules of Civil Procedure, and this Court’s May 10, 2019 order (Dkt. 28), Claimant

12    James Larkin (“Claimant”) submits this Verified Claim asserting an ownership interest

13    in seized funds.

14           On October 5, 2018, a First Amended Verified Complaint for Forfeiture (the

15    “Complaint”) was filed in the United States District Court for the Central District of

16    California, Western Division, by the United States of America seeking the forfeiture of

17    the following:
         (a) $1,546,076.35 in Bank Funds Seized from Republic Bank of Arizona Account
18
             ‘1889 (“RBAZ ‘1889 Funds”);
19
20       (b) $1,001,731.18 in Bank Funds Seized from Republic Bank Funds from Republic
             Bank of Arizona Account ‘2592 (“RBAZ ‘2592 Funds”);
21
22       (c) $206,156.00 in Bank Funds Seized from Republic Bank of Arizona Account
             ‘1938 (“RBAZ ‘1938 Funds”);
23
24       (d) $501,248.14 in Bank Funds Seized from Republic Bank of Arizona Account
25           ‘8103 (“RBAZ ‘8103 Funds”);

26       (e) $251,436.00 in Bank Funds Seized from Republic Bank of Arizona Account
27           ‘8162 (“RBAZ ‘8162 Funds”);
28
                                                                                           2
        JAMES LARKIN’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                                DEFENDANT PROPERTY
     Case 2:18-cv-08420-RGK-PJW Document 31 Filed 05/22/19 Page 3 of 6 Page ID #:227



 1       (f) Any and All Funds Seized from Republic Bank of Arizona Account ‘8189
 2           (“RBAZ ‘8189 Funds”);

 3       (g) $621,832.06 in U.S. Currency Seized from Perkins Coie Trust Company
 4           Account ‘0012 (“PCTC ‘0012 Funds”);
 5
         (h) $9,882,828.72 in Investment Funds Seized from Perkins Coie Trust Company
 6           (“PCTC Funds”);
 7
         (i) $34,149,280 in Investment Funds Seized from Acacia Conservation Fund LP
 8           (“Acacia Funds”);
 9
         (j) $278.73 in Bank Funds Seized from Bank of America Account ‘8225 (“BoA
10
             ‘8225 Funds”);
11
12       (k) $1,038.42 in Bank Funds Seized from Bank of America Account ‘7054 (“BoA
             ‘7054 Funds”);
13
14    See Dkt. 9.

15           Claimant hereby submits this Verified Claim asserting an ownership interest in
16    the entirety of the RBAZ ‘1889 Funds, the entirety of the RBAZ ‘2592 Funds, the
17    entirety of the RBAZ ‘1938 Funds, the entirety of the RBAZ ‘8103 Funds, the entirety
18    of the RBAZ ‘8162 Funds, and the entirety of the RBAZ ‘8189 Funds (collectively, the
19    “Subject Funds”).
20           Claimant is the owner of the accounts holding the Subject Funds and therefore
21    has a legally recognizable interest in the entirety of the funds in all accounts. His legal
22    spouse, Margaret Larkin (“M. Larkin”), shares this interest under any applicable
23    community property principles to some and/or all of the Subject Funds. As such,
24    Claimant, and M. Larkin, have a superior right, title, and interest in the Subject Funds
25    over any and all interest asserted by the government in such funds.
26           Additionally, Claimant asserts an ownership interest in the PTC ‘0012 Funds,
27    the PCTC Funds, and the Acacia Funds (collectively, the “M. Larkin Subject Funds”).
28
                                                                                               3
        JAMES LARKIN’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                                DEFENDANT PROPERTY
     Case 2:18-cv-08420-RGK-PJW Document 31 Filed 05/22/19 Page 4 of 6 Page ID #:228



 1    These accounts are owned by Claimant’s legal spouse, M. Larkin, in her name and
 2    under the Ocotillo Family Trust and Coyoacan Family Trust. As a Trust beneficiary
 3    and/or under any applicable community property principles, Claimant has a superior
 4    right, title, and interest in the M. Larkin Subject Funds over any and all interest asserted
 5    by the government in such funds.
 6           Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
 7    Claimant expressly limits his appearance to asserting and defending his claim. Claimant
 8    reserves all rights to challenge the in rem jurisdiction of this Court and the propriety of
 9    venue in this action.
10           Claimant hereby claims full ownership of the Subject Funds and ownership of
11    the M. Larkin Subject Funds and asserts a superior right, title, and interest in the
12    Subject Funds and M. Larkin Subject Funds.
13
14    Dated: May 22, 2019                       Respectfully submitted,
15                                              s/ Whitney Z. Bernstein
16                                              Whitney Z. Bernstein
                                                Thomas H. Bienert, Jr.
17                                              BIENERT | KATZMAN PC
18                                              Attorneys for James Larkin
19
20
21
22
23
24
25
26
27
28
                                                                                                4
        JAMES LARKIN’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                                DEFENDANT PROPERTY
Case 2:18-cv-08420-RGK-PJW Document 31 Filed 05/22/19 Page 5 of 6 Page ID #:229
     Case 2:18-cv-08420-RGK-PJW Document 31 Filed 05/22/19 Page 6 of 6 Page ID #:230



 1                             CERTIFICATE OF SERVICE
 2
 3          I declare that I am a citizen of the United States and I am a resident and
      employed in San Clemente, California; that my business address is 903 Calle
 4    Amanecer, Suite 350, San Clemente, California 92673; that I am over the age of 18
      and not a party to the above-entitled action.
 5
 6            I am employed by a member of the United States District Court for the
      Central District of California, and at whose direction I caused service of the
 7
      foregoing document entitled JAMES LARKIN’S VERIFIED CLAIMS AND
 8    STATEMENTS OF INTEREST IN CERTAIN DEFENDANT PROPERTY
      on all interested parties as follows:
 9
10    [X]   BY ELECTRONIC TRANSMISSION: by electronically filing the
            foregoing with the Clerk of the District Court using its CM/ECF System
11          pursuant to the Electronic Case Filing provision of the United States District
12          Court General Order and the E-Government Act of 2002, which electronically
            notifies all parties in this case.
13
14         I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct. Executed on May 22, 2019 at San
15    Clemente, California.
16
                                      /s/Toni Thomas
17                                    Toni Thomas
18
19
20
21
22
23
24
25
26
27
28
                                  CERTIFICATE OF SERVICE
